EXHIBIT CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Mel Scott Norma Dunn 713-570-4553 713-830-8883 scottm@calpine.com norma.dunn@calpine.com Calpine Initial Market Capitalization Value Determined (HOUSTON and SAN JOSE, Calif.) March 25, 2008 –Calpine Corporation (NYSE: CPN) announced today that its “Emergence Date Market Capitalization,” calculated pursuant to its amended and restated certificate of incorporation, was approximately $8.6 billion.If, prior to February 1, 2013, Calpine’s Market Capitalization declines 35 percent from the Emergence Date Market Capitalization and 25 percentage points of ownership change has occurred (for the purposes of Section 382 of the Internal Revenue Code), Calpine’s Board shall meet to determine whether to impose trading restrictions in accordance with Article VII of the amended and restated certificate of incorporation.The trading restrictions are designed to provide Calpine with the ability to preserve its net operating losses for tax purposes.
